IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                  o
                                                                                              COO

In the Matter of the Detention of                  No. 71290-0-1                        —     ~!c::
                                                                                              m


P.K.,                                              DIVISION ONE                         f

                      Appellant.                   UNPUBLISHED OPINION

                                                   FILED: May 4, 2015                    ^
                                                                                        (NO
                                                                                              3£
                                                                                              0-=


         Trickey, J. — P.K. appeals the trial court's order revoking her release from

inpatient mental health treatment to a less restrictive alternative. She contends she is

entitled to reversal of the order because the trial court failed to hold the revocation hearing

within the time frame required by statute.          P.K. also challenges the trial court's

consideration of evidence contained in her medical records and the conclusion that she

had substantially decompensated. We affirm.

                                            FACTS


         On August 15, 2013, the trial court entered an order involuntarily committing P.K.

for a period of 14 days. On September 3, 2013, P.K. entered into an agreed orderfor 90
days of a less restrictive alternative. The order required P.K. to live at Evans House, a
supportive housing facility. P.K was also required to attend all appointments with the
DESC PACT Team1 and take medications as prescribed.

         The State subsequentlyfiled a petition to revoke the less restrictive alternative and

return P.K. to a hospital setting. The record shows that P.K. was detained at 5:50 a.m.

on November 11, 2013.




1 The Downtown Emergency Service Center's Program for Assertive Community Treatment
provides intensive, community-based mental health services.
No. 71290-0-1/2



      A revocation hearing was held on November 18, 2013. The State offered the

testimony of two fact witnesses, Melina Breland and Robyn Hughes, and one expert

witness, Gerri Pergola.

       Breland, P.K.'s PACT Team case manager, testified that P.K. was required to meet

with the PACT Team every morning for medication monitoring, but had missed at least

five appointments since her release from inpatient treatment in September. Breland
testified that in early November P.K. left Evans House and was gone for four days.
Breland eventually located P.K. at P.K.'s mother's house. Breland also testified that P.K.
had decompensated from her baseline level of functioning. P.K.'s hygiene had noticeably
deteriorated, she refused to answer any of Breland's questions and she asked Breland to

call her by a different name.

       Hughes, a residential counselor atEvans House, testified that P.K.'s hygiene since
September was consistently poor and P.K. was frequently covered in her own feces.
Hughes testified that in November she attempted to enforce a house rule with P.K. P.K.
screamed at Hughes and Hughes "took a couple steps back because [Hughes] just didn't
feel safe."2 Hughes testified the interaction "felt more threatening to [Hughes]" than
previous contacts with P.K.
       Pergola, a licensed clinical social worker at Fairfax Hospital, testified that she
recommended the less restrictive alternative be revoked and P.K. remain hospitalized.
Pergola based her opinion on her review of P.K.'s medical records following her




  Report of Proceedings (RP) at 34.
No. 71290-0-1/3



admission to Fairfax Hospital on November 11, 2013, a consultation with P.K.'s treatment

team, and her own personal assessment of P.K.

       The State offered P.K.'s medical records as evidence under the business records

exception to the hearsay rule. The trial court admitted the records, stating:

       All right. The court will accept the Fairfax medical records as business
       records and treatments therein, statements made for purposes of medical
       diagnosis and treatment. The court recognizes, however, that under the
       statute there are limitations if there are opinions as to [P.K.'s] mental state
       that are entered intothe record by someone ... other than this witness. The
       courtwill accept them solely for purposes ofsupporting Ms. Pergola's expert
       opinions.131

The trial court permitted Pergola to testify regarding the content ofthe records:
       So the physical observations Iwill allow as substantive evidence. The notes
       as to mental status I'll accept solely for your opinion.141
       Pergola testified that, according to the records, P.K. was "uncooperative" with
questions, was "disorganized" and appeared to be "responding to internal stimuli."5 The
records also showed P.K. had been decompensating and had a history of aggressive

behavior.

        Pergola also testified that she met with P.K. the morning of the hearing to
determine her level of functioning.       P.K.'s responses to Pergola's questions were
nonsensical and P.K. was unable to articulate any plan for her continued safety and
treatment outside of the hospital.




 3 RP at 49-50.
 « RP at 56.
 5 RP at 51-52, 57.
No. 71290-0-1/4



       P.K. constantly interrupted the proceedings with incoherent and tangential

statements. When P.K. testified, she was unable to state her own name for the record.

When asked if she wanted to return to Evans House, she agreed, but the remainder of

her testimony was nonresponsive.

       The trial court revoked P.K.'s less restrictive alternative, finding that P.K. had

violated the terms of the less restrictive alternative order by missing medication meetings,

failing to physically reside at Evans House, and threatening Evans House staff. The trial
court also found that P.K. had suffered a substantial decompensation. The trial court

remanded P.K. to inpatient treatment for the remainder of the 90-day period. P.K.

appeals.

                                         ANALYSIS

       A designated mental health professional (DMHP) may petition the trial court to
revoke an order for a less restrictive alternative on one of the following grounds: (1) the
individual is failing to adhere to the terms and conditions of the less restrictive alternative;
(2) the individual's condition has undergone "[substantial deterioration;" (3) there is
evidence of "substantial decompensation with a reasonable probability that the
decompensation can be reversed by further inpatient treatment;" or (4) "[t]he person
poses a likelihood of serious harm." RCW 71.05.340(3)(a)(i)-(iv). An individual detained
pursuant to such a petition "shall be held until such time, not exceeding five days," as a
hearing on the revocation can be scheduled. RCW 71.05.340(3)(c). At the hearing on
the petition, the trial court determines whether any of the grounds in RCW 71.05.340(3)(a)
 have been met, and if so, "whether the terms of conditional release should be modified
 or the person should be returned to the facility." RCW 71.05.340(3)(d).
                                            4
No. 71290-0-1/5



Timeliness of the Hearing

       P.K. argues that the trial court violated RCW 71.05.340(3)(c) because the

revocation hearing was not held within five days of her detention bythe DMHP. In support

of her argument, P.K. cites to RCW 71.05.180, which governs the time by which a
probable cause hearing must be held. RCW 71.05.180 provides:
       If the evaluation and treatment facility admits the person, it may detain him
       or her for evaluation and treatment for a period not to exceed seventy-two
       hours from the time of acceptance as set forth in RCW 71.05.170. Ihe
       computation of such seventv-two hour period shall exclude Saturdays,
       Sundays and holidays.'61

P.K. compares RCW 71.05.180 with RCW 71.05.340(3)(c), which provides:
       A person detained under this subsection (3) shall be held until such time,
       not exceeding five days, as a hearing can be scheduled to determine
       whether or not the person should be returned to the hospital orfacility from
       which he or she had been conditionally released.

P.K. argues that because RCW 71.05.340(3)(c) is silent as to whether the five-day time
period excludes Saturdays, Sundays, and holidays, we must presume that it does not.
We disagree.

       CR 6(a), which controls the computation of time for civil proceedings, provides that
"[w]hen the period of time prescribed or allowed is less than 7 days, intermediate
Saturdays, Sundays and legal holidays shall be excluded in the computation." An
 involuntary commitment hearing under chapter 71.05 RCW is a civil proceeding. State v.
 M.R.C., 98 Wash. App. 52, 55-56, 989 P.2d 93 (1999). The Superior Court Civil Rules
 govern all civil proceedings "[e]xcept where inconsistent with rules or statutes applicable
 to special proceedings." CR81.


  Emphasis added.
No. 71290-0-1/6



      P.K. has cited no authority establishing that proceedings under chapter 71.05

RCW are special proceedings.7 Therefore, CR 6(a) controls. The record shows that P.K.

was detained at 5:50 a.m. on Monday, November 11, 2013. A revocation hearing was

held on Monday, November 18, 2013. The intervening period contained one holiday
(Veterans Day), a Saturday, and a Sunday. Pursuant to CR 6(a), these days are excluded
from the computation oftime. Thus, P.K.'s revocation hearing was timely because it was

held four days after her detention by the DMHP.

Business Records

       P.K. argues the trial court erred when it allowed Pergola to testify to the content of
medical records containing information about P.K.'s mental state. We review a trial
court's decision to admit or exclude evidence for abuse of discretion.              State v.

DeVincentis, 150 Wash. 2d 11, 17, 74 P.3d 119 (2003). Here, the trial court did not abuse
its discretion. The record is clear the trial court properly considered this testimony only
for the basis of Pergola's opinion, not as substantive evidence.
       P.K. relies on RCW 71.05.360(9), which provides that "[t]he record maker shall not
be required to testify in order to introduce medical or psychological records of the detained
person so long as the requirements of RCW 5.45.020 are met except that portions of the
record which contain opinions as to the detained person's mental state must be deleted
from such records unless the person making such conclusions is available for cross-


7 For this reason P K.'s reliance on In re Detention of Williams, 147 Wash. 2d 476, 55 P.3d 597
(2002) is misplaced. In Williams, the court held that chapter 71.09 RCW precludes the use of
CR 35and is the exclusive means for obtaining mental examinations in sexually violent predator
(SVP) proceedings. But SVP proceedings pursuant to chapter 71.09 RCW, at issue in Williams,
 are special proceedings within the meaning of CR 81. 147 Wn.2d at488.
No. 71290-0-1/7



examination." But to the extent P.K. argues the trial court erred in admitting the medical

records in violation of RCW 71.05.360(9), the record is insufficient to permit review

because P.K. failed to designate the exhibit on appeal.

       Moreover, RCW 71.05.360(9) does not prohibit an expert witness from testifying

as to the basis of their opinion. ER 703 states:

       The facts or data in the particular case upon which an expert bases an
       opinion or inference may be those perceived by or made known to the
       expertat or before the hearing. If ofa type reasonably relied upon byexperts
       in the particular field in forming opinions or inferences upon the subject, the
       facts or data need not be admissible in evidence.

Pergola testified that she relied on the medical records in forming her opinion that P.K.'s
less restrictive alternative should be revoked. The trial court clearly stated it would not

consider any statement of opinion about P.K.'s mental status as substantive evidence.
Furthermore, because this was a bench trial, we presume that the trial court based its
decision solely on admissible evidence. Crosetto v. Crosetto, 65 Wash. 2d 366, 368, 397
P.2d 418 (1964). P.K. fails to establish any abuse of the trial court's discretion.8
Sufficiency of the Evidence

        P.K. contends the evidence was insufficient to show that she had substantially
decompensated.         "Decompensation" is "the progressive deterioration of routine
functioning supported by evidence of repeated or escalating loss of cognitive or volitional
control ofactions." In re Detention of LaBelle. 107 Wash. 2d 196, 206, 728 P.2d 138 (1986).
Where, as here, a trial court has weighed the evidence, our review is limited to


8 In re Welfare of J.M.. 130 Wash. App. 912, 924-25, 125 P.3d 245 (2005), which P.K. cites, is
 distinguishable. In JJVL the trial court admitted medical records containing psychiatric diagnoses
 as business records and considered them as substantive evidence.
No. 71290-0-1/8



determining whether substantial evidence supports the findings and, if so, whether the
findings support the conclusions of law. In re Detention of A.S., 91 Wash. App. 146, 162,
955 P.2d 836 (1998).

       The trial court found that when Breland located P.K. at her mother's house, P.K.

exhibited "delusional behavior beyond her usual level offunctioning."9 The trial court also
found that P.K. exhibited "a consistent pattern of being unable to control her bowels" and
"symptoms of being unable to focus or answer questions."10 Furthermore, the trial court
found the testimony of Breland, Hughes, and Pergola to be credible. Because P.K. does
not challenge any of the trial court's findings, they are verities on appeal. See Cowiche
Canvon Conservancy v. Boslev. 118 Wash. 2d 801, 808, 828 P.2d 549 (1992). The findings
were sufficient to support the trial court's conclusion that P.K. had suffered a substantial
decompensation in her functioning.

       Affirmed.


                                                       | r]vk* yj {

 WE CONCUR:




 9 Clerk's Papers (CP) at 88.
 10 CP at 88.